IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 98-60626
                            Summary Calendar
                         _____________________

BETTY COLEMAN; ET AL.,

                                                            Plaintiffs,

BETTY COLEMAN; DONALD BRIDGES;
LILLIE CHAMBERS; WALTER DAVIS;
LULA NICHOLSON; FANNIE CALDWELL;
LAURINE TROTTER; GLADYS THOMAS;
GREGORY HAYGOOD,

                                                 Plaintiffs-Appellants,

                                versus

BLACKWELL CHEVROLET COMPANY;
HERRIN GEAR MOTORS; GENERAL
MOTORS CORPORATION,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                          3:96-CV-785-LN
_________________________________________________________________

                             March 8, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The appellants are employees of Packard Electric Company

(“Packard”), a subsidiary of General Motors (“GM”), who allege they

were unfairly disciplined by GM for actions they did not commit.

They appeal two summary judgment rulings against them in their suit


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
seeking recovery for emotional distress caused by the actions of GM

and two of GM’s car dealers.            Because we find no error in the

district court’s rulings, we affirm.

      GM has a purchase discount program for its employees whereby

they, and their immediate relatives, may purchase GM cars at a

discount.      GM   discovered    that     Blackwell    Chevrolet     Company

(“Blackwell”) and Herrin Gear Motors (“Herrin”) had been obtaining

employee information to process discounts for unrelated purchasers.

After investigating the dealerships, GM concluded that a number of

Packard employees had been selling employee information to salesmen

in the dealerships who in turn used that information to provide

discounts to customers.

      In response to this discovery, GM temporarily suspended the

employees who had been selling the information.              In addition, GM

notified the employees whose employment information had been used

that, because their information had been used to provide improper

discounts, the employees’ privileges under the discount program

were revoked for two years.             The letter warned of additional

sanctions should the employees’ information be used again.               The

appellants in this case are all Packard employees whose social

security numbers were used to obtain discounts but who claim they

had   no    knowledge   that     this     activity     was   taking    place.

Understandably, the appellants were all very upset when they

discovered that they were being punished and that this punishment

would be placed on their employment records.                 They apparently




                                     2
complained to union representatives and to GM management about

their treatment to no avail.        Although GM ultimately did send a

letter to the appellants reinstating them into the discount program

and apologizing for the inconvenience, the appellants went for

several months without the benefit of the discount program.

      After being reinstated to the program, the appellants sued GM,

Blackwell, and Herrin in state court for damages arising out of the

emotional distress they encountered due to the incident.           Pursuant

to a motion by GM, the case was removed to federal court.               The

district court granted summary judgment for GM, holding that the

appellants’ claims were preempted by Section 301 of the Labor

Management Relations Act, 29 U.S.C. § 185 (“LMRA”).         In a separate

opinion, the district court granted summary judgment for Blackwell

and Herrin, holding that the appellants were unable to show that

the   dealerships’    actions    were    the   proximate   cause   of   the

appellants’ injury.

      On appeal, the appellants first argue that the district court

erred when it held that the appellants’ claims against GM are

preempted.   The appellants argue that their claims fall under an

exception to the LMRA because the union representatives refused to

provide assistance. See Rabalais v. Dresser Indus., Inc., 566 F.2d

518, 519 (5th Cir. 1978).       In Parham v. Carrier Corp., 9 F.3d 383,

390-91 (5th Cir. 1993), we noted that a disgruntled employee must

do something more than simply aver that exhausting union grievance

procedures would be futile.          In this case, we find that the




                                     3
appellants simply did not take the kind of action necessary to

demonstrate that exhaustion would have been futile.     Although all

of the appellants spoke to union officials, none of the appellants

ever filed an official grievance with the union.        Furthermore,

while there is affidavit testimony that union officials told the

appellants that there was nothing that they could do, there is no

evidence that union officials would not have processed a filed a

grievance.   Like the plaintiff in Parham, the appellants’ “failure

even to attempt to invoke the grievance procedures available to

[them], much less exhaust them,” preempts their suit.    Id. at 391.

We therefore hold that the district court did not err in granting

summary judgment with respect to GM.

     The appellants’ second argument is that the district court

erred when it held that Blackwell and Herrin’s actions were not the

proximate cause of the appellants’ injuries.      The injuries the

plaintiffs suffered were “mental and emotional suffering, loss of

reputation, and possible loss of employment status.” To the extent

that these injuries exist, they are a direct result of GM’s

decision to punish all of the employees whose names were used by

the dealerships.    The district court noted that the appellants

maintained throughout the course of the action that GM was aware at

the time it disciplined the appellants that its own investigation

in no way implicated them.   Taking this allegation to be true, the

district court concluded that GM’s action amounted to a superseding




                                 4
cause.   See, e.g., Mississippi City Lines v. Bullock, 13 So.2d 34,

36 (Miss. 1943).

      Based on our review of the evidence in this case, we agree.

Although   employees    of   Blackwell     and   Herrin    misused   personal

information related to the appellants, the relationship between

that act and the emotional anguish suffered by the appellants is

simply too attenuated to amount to proximate causation.                   Had

Blackwell or Herrin somehow misled GM into believing that the

appellants were implicated during GM’s subsequent investigation,

this could be a different case.           However, in this instance, the

evidence establishes that Blackwell and Herrin provided complete

cooperation to GM during GM’s investigation of this incident.              It

is unreasonable to conclude that, after identifying the Packard

employees responsible for this incident, either Blackwell or Herrin

could have anticipated that GM would punish non-implicated parties.

Put slightly differently, after fully cooperating with GM, there

was   nothing   else,   no   higher   level   of   care,   in   which   either

Blackwell or Herrin could have engaged that would have prevented

the emotional damage inflicted on the appellants.

      For the foregoing reasons, the judgment of the district court

is

                                                           A F F I R M E D.




                                      5